GAJARSA, Circuit Judge.

ORDER

Jerroll M. Sanders submits a nonconforming informal brief. The United States responds.
Sanders did not attach a copy of the judgment of the United States Court of Federal Claims to her informal brief. Nevertheless, we accept her brief for filing.*
Accordingly,
IT IS ORDERED THAT:
(1) The appeal is reinstated.
(2) The court’s August 2, 2005 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.
*726(3) The United States’ brief is due within 21 days of the date of filing of this order.

 The court requests that the United States attach a copy of the trial court judgment to its brief,